Citation Nr: 0713335	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied reopening for a claim for service 
connection for a right ankle disorder.  In May 2006, the 
Board reopened the claim and remanded for further 
development.  The case returns for appellate consideration.

The veteran testified before the undersigned at a February 
2006 hearing at the RO.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The veteran has current diagnoses of gouty arthritis, 
degenerative changes and tendonitis of the right ankle.

2.  The preponderance of the evidence is against a causal 
link between the veteran's current right ankle conditions and 
any remote incident in service, including claimed the 
November 1973 right ankle sprain.


CONCLUSION OF LAW

The veteran does not have a right ankle disorder incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he has a right ankle disorder as a 
result of a right ankle injury he suffered in service.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has sought medical treatment from VA on numerous 
occasions.  He has been diagnosed with gouty arthritis, 
degenerative changes and tendonitis of the right ankle at a 
December 2003 VA examination.  The Board is satisfied with 
the evidence of current disability.  

The veteran's service medical records show that he suffered a 
right ankle sprain in November 1973.  The record shows that 
the veteran was injured while playing flag football.  He had 
persistent problems with the ankle through February 1974, 
including complaints of the joint slipping out of place.  
After February 1974, there are no further complaints related 
to the right ankle.  His musculoskeletal system was evaluated 
as normal at his August 1975 separation from service physical 
examination.  The Board is satisfied that the record reflects 
an in service event that could be the source of his current 
disability.  The question remains as to whether or not the 
medical evidence links the two.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As mentioned above, the veteran had a December 2003 VA 
examination.  The examiner conducted a physical evaluation of 
the veteran and reviewed his service medical records.  The 
examiner diagnosed him with gouty arthritis, tendonitis and 
degenerative changes of the ankle following x-ray studies.  
The examiner concluded that the veteran's current right ankle 
disorders were "less likely than not" related to his 
inservice right ankle sprain.  

The Board appreciates the veteran's contentions to the 
contrary of the examiner's opinion, however, the veteran is 
not medically trained and his opinions carry little weight.  
The Board also notes that the veteran's service medical 
records indicate that the doctors at that time were concerned 
about ligament damage, which is not present in the December 
2003 examination.  There is no medical opinion to the 
contrary of the examiner's.  As such, service connection on a 
direct basis must be denied.  See Hickman, supra.  

The Board has also considered presumptive service connection.  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes 
that the veteran has both gouty arthritis and degenerative 
changes (osteoarthritis).  Regardless of which form is 
considered, arthritis was not diagnosed until 1995, with a 
history of arthritic complaints of 10 years, for an 
approximate onset of 1985.  There is no indication in the 
record that it was manifest within one year of the veteran's 
September 1975 separation from service.  Accordingly, the 
Board concludes that the presumption is not for application.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The September 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the veteran was also provided 
notice in a May 2006 letter, pursuant to the Board's remand 
of the case.  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this letter also 
satisfied the duty to notify.  The timing of the letter was 
not prejudicial to him, since he was provided adequate notice 
in May 2006, he was provided six months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in January 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  While the veteran 
identified treatment at the Webb Chapel in Dallas, Texas, he 
did not provide sufficient information to allow the RO to 
obtain any treatment records.  VA can do no more without 
further information.  The veteran's Social Security 
Administration (SSA) records are also of record.  The veteran 
has been found disabled by the Social Security Administration 
(SSA) by reason of degenerative arthritis.  Although VA is 
required to consider the SSA's findings, VA is not bound by 
their conclusions.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  The award 
of disability benefits was based on the existence of 
arthritis, not on the medical cause or contributing factors.  
As the determination of relationship of the present 
disability to an inservice event is critical to entitlement 
to service connection, the SSA decision is not relevant to 
this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his right ankle condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the ankle claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


